Citation Nr: 9903888	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  97-06 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for chronic brain 
syndrome manifested by headaches, currently rated as 30 
percent disabling.  

2.  Entitlement to an increased evaluation for a lumbar 
sprain, currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The veteran had active service from January 1952 to 
September 1953.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issues on appeal has been obtained.  

2.  The veteran's chronic brain syndrome manifested by 
headaches is productive of not more than definite 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to symptoms which include 
depressed mood, sleeplessness, and mild memory loss.  

3.  The veteran's current level of functional impairment due 
to a lumbar sprain approximates pronounced intervertebral 
disc syndrome, including persistent symptoms compatible with 
sciatic neuropathy with characteristic pain, limitation of 
range of motion, weakness and demonstrable muscle spasm with 
little intermittent relief.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for chronic brain syndrome manifested by headaches have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. 
§§ 4.1-4.14, 4.125, 4.126, 4.130, 4.132, Diagnostic Code 9304 
(1996 & 1998).

2.  The criteria for an evaluation of 60 percent for lumbar 
sprain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  
38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 
5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substantiation and are 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  A claim that a service-connected condition has 
become more severe is well grounded where the veteran asserts 
that a higher rating is justified due to an increase in 
severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  The 
Board also is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist as required under 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  The evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14.  

The veteran essentially contends that his service-connected 
disorders are more severely disabling than currently 
evaluated.  At his RO hearing, the veteran testified that 
physical activity has become very difficult and that he must 
rest his back often.  He must use a riding cart when he shops 
for groceries because he cannot stand and walk long enough to 
complete his shopping.  Regarding his brain injury, he stated 
that he is prone to sudden uncontrollable movement and 
shaking which is often embarrassing.  He also gets bad 
headaches.  He does not like to go out in public because 
people frequently misinterpret his actions and conclude that 
he is drunk.  This is an emotionally painful experience.  He 
has ceased to engage in social activity outside the home as a 
result.


I.  Chronic Brain Syndrome Manifested by Headaches

The veteran has chronic brain syndrome which is related to 
head injury sustained in service.  During service, the 
veteran was rendered unconscious after a hatch cover fell on 
his head.  He was subsequently plagued with episodes of 
headaches, dizziness and blackout spells.  Service connection 
was granted for chronic, moderately incapacitating, post-
traumatic brain syndrome by a January 1954 rating decision 
and a 30 percent evaluation was assigned.  The disability has 
been evaluated under Diagnostic Code 9304, effective from 
September 1953.  

By regulatory amendment effective November 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating psychiatric disorders, as defined in 38 C.F.R. 
§§ 4.125-4.132.  See 61 Fed. Reg. 52695-52702 (1996).  Where 
the law or regulations governing a claim change while the 
claim is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas v Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Accordingly, the Board is generally required to review both 
the pre- and post-November 7, 1996, rating criteria to 
determine the proper evaluation for the veteran's chronic 
brain syndrome.  

During inpatient evaluation for lumbar back pain, the 
veteran's right pupil was noted to be small and this was 
attributed to his history of neck injury.  There were no 
noted significant findings on CT scan of the head.  No 
further studies were recommended.  

VA outpatient treatment records in 1996 and 1997 show that 
the veteran managed headache pain with medication such as 
Sansert.  However, there was no ongoing treatment for chronic 
brain syndrome.  

During a VA examination for diseases of the brain conducted 
in March 1997, the veteran reported that he had no history of 
head or skull surgery.  He has had about six headaches per 
month since the initial injury in service.  These headaches 
have caused visual disturbance and made focusing difficult.  
He described pain and numbing in the side of his face and a 
feeling of spinning if he closes his eyes.  According to the 
veteran, these episodes render him unable to function for one 
or two days.  Objective findings included shaky hands and 
mild difficulty with recent memory and concentration.  There 
were no delusions or hallucinations, and judgment and insight 
were good.  The diagnosis was residuals of head injury with 
post traumatic headaches, mild organic brain syndrome with 
recent memory deficit and trouble concentrating; headaches 
are incapacitating.  

A November 1997 VA examination for mental disorders revealed 
complaints of nervousness, restlessness, depression, body 
pains, sleeping problems, acute distress and an inability to 
sit or walk.  The veteran reported a work history to include 
18 years in law enforcement and several years as an assistant 
police chief for VA which ended when he suffered a myocardial 
infarct in 1985.  He reported surgeries to include shoulder 
repair, cyst removal, herniorrhaphy, gallbladder surgery and 
hip replacement.  The veteran was observed to walk with a 
cane.  He was cooperative, coherent, appropriate and 
relevant, but his mood was depressed.  He denied delusions or 
hallucinations and suicidal or homicidal ideation.  Pertinent 
diagnoses included Axis I: organic brain syndrome, with 
headache, major depression recurrent type with anxiety; Axis 
IV: psychosocial stressor, severe, definite impairment of 
social and industrial adaptability, with head and neck injury 
while in service, lower back injury while in the service and 
had surgeries with chronic low back pain, unemployable; and 
Axis V: GAF (Global Assessment of Functioning) 50 current and 
past.  

An accompanying social survey revealed complaints of constant 
pain and overall poor quality of life related to back pain.  
The veteran also noted that he had no social life secondary 
to the fact that he turned down all invitations to go out 
because he had been afraid he would start shaking.  He stated 
that he had increased pain in the evening and that this was 
in part because he refrained from taking medication in the 
evenings if he was going to drive.  The examining social 
worker observed that the veteran's life was becoming 
increasingly restricted because of pain and resulting lack of 
range of motion and concluded that the veteran was unable to 
function on a normal job.  

The veteran's condition is evaluated under Diagnostic Code 
9304.  38 C.F.R. § 4.130 (1998).  Diagnostic Code 9304 
pertains to dementia due to head trauma, and is rated 
according to the general formula for mental disorders found 
at 38 C.F.R. § 4.130.  Although it was noted that he reported 
that he was seeing a psychiatrist, there was no suggestion 
that he had received any treatment for his service-connected 
condition, and he has not informed the VA of the existence of 
additional records which would be helpful in the assessment 
of his claim.  Thus, the Board finds, as noted earlier, that 
no further assistance to the veteran is required in order to 
comply with the duty to assist as required under 38 U.S.C.A. 
§ 5107(a).  

Prior to the regulatory change, dementia associated with 
brain trauma was evaluated under the general rating formula 
for rating organic mental disorders.  Under those criteria, a 
30 percent rating required definite impairment of social and 
industrial adaptability.  The VA General Counsel, in response 
to an invitation by the Court of Veteran's Appeals (Court) to 
construe the term "definite" in a manner that would quantify 
the degree of impairment, concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." O.G.C. Prec. 9-93, 59 Fed. Reg. 4752 (1994). 
See also Hood v. Brown, 4 Vet. App. 301 (1993).

Under the former criteria, a 50 percent evaluation was 
appropriate where there was considerable impairment of social 
and industrial adaptability.  A 70 percent evaluation was 
warranted for severe impairment of social and industrial 
adaptability.  A 100 percent evaluation was warranted for 
impairment of intellectual functions, orientation, memory and 
judgement, and lability and shallowness of affect of such 
extent, severity, depth and persistance as to produce total 
social and industrial inadaptability.  38 C.F.R. § 4.132, 
Diagnostic Codes 9304, 9325 (1996).

Under the revised criteria, a 30 percent evaluation is 
assigned for occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, and recent 
events).

Where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is appropriate.

A 70 percent rating is assigned where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Finally, a 100 percent evaluation 
is warranted when such disorder creates total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

Manifestations of the veteran's disorder have included 
headaches, shaking, poor sleep habits and nervousness.  
However, the record does not show that he is suffering 
manifestations of head trauma that warrant an evaluation in 
excess of 30 percent under either the old or new rating 
criteria.  With regard to the old criteria, the veteran is 
generally functioning satisfactorily, albeit with reduction 
in initiative and reliability levels so as to produce 
definite impairment.  The demonstrated symptoms are minimal.  
Although he has demonstarted diminished capacity to 
socialize, he does not describe symptoms or manifest 
behaviors which so reduce his functioning as to result in 
considerable industrial impairment.  His intelligence has 
been estimated as average, his judgement is not impaired and 
his affect has been considered appriopriate.  Thus, he does 
not warrant an increased evaluation under the old criteria.  

Regarding the new criteria, the veteran is generally 
functioning satisfactorily with routine behavior, self-care, 
and normal conversation.  He has demonstrated recent memory 
deficit which does not appear more than mild on testing or 
based on the veteran's speech or behavior.  None of the 
examiners has indicated any problems with speech or 
comprehension.  He does not have the degree of memory loss 
contemplated by the 50 percent criteria.  The veteran has 
been noted to have appropriate affect and fair judgment.  
Although he has difficulty with work and social 
relationships, it does not appear that psychoneurotic 
symptoms related to his service connected disability are so 
substantial as to result in the degree of impairment required 
to warrant an increased evaluation under the new criteria.  

In determining the appropriate rating under the above 
criteria, the Board has carefully considered the diagnosis in 
the November 1997 VA mental examination.  However, the 
Board's determination is not based solely upon one examiner's 
assessment of disability at the moment of examination but 
rather upon all of the evidence of record that bears on 
social and occupational impairment.  The Board finds that one 
assessment to be probative of the veteran's current level of 
disability, to be viewed in the context of the rest of the 
evidence, but not controlling.  It is noted that other non-
service connected disabilities were also found on that 
examination, and that the objective findings noted in the 
examination report do not support an evaluation in excess of 
30 percent.  See 38 C.F.R. § 4.126 (1998).  Specifically, 
virtually the only psychoneurotic symptom observed was 
depressed mood.  This findings does not support a finding of 
industrial impairment which would justify an increased 
evaluation under either the old or new criteria.  Moreover, 
although the Board has considered the finding regarding 
employability noted on the social survey, the survey is 
replete with reference to difficult functioning secondary to 
limitation of motion caused by back pain.  Based on the 
complaints and observations noted in the report, the Board 
concludes that the opinion regarding occupational impairment 
is based virtually entirely on complaints that relate to back 
pain rather than symptoms related to chronic brain syndrome.  
As such, the report is of limited probative value with regard 
to that condition.  

The veteran has complained of shaky hands and headaches.  
Under 38 C.F.R. § 4.126 (1998), neurologic deficits stemming 
from a head injury which is rated under the criteria for 
mental disorders shall be evaluated separately and combined 
with the evaluation for delirium, dementia or amnestic or 
other cognitive disorder with the exception that when a 
single disability has been diagnosed both as a physical and 
mental disorder, it shall be evaluated using a diagnostic 
code which represents the dominant (more disabling) aspect of 
the condition.  

The Board has considered all other Diagnostic Codes, whether 
or not they were raised by the veteran.  The record strongly 
suggests that the veteran is managing his headache pain with 
medication.  Neither shakiness nor headaches cause any 
manifestations noted in the rating criteria as a basis for an 
increased evaluation.  In sum, the aforementioned evidence 
does not show the requisite findings or symptoms necessary 
for an increased evaluation under any appropriate Diagnostic 
Code.   

II.  Lumbar Sprain

The veteran has a history of lumbar sprain which has been 
managed primarily with medication.  There has been no 
surgery.  He asserts that he must walk with a cane.  

The veteran sustained a back injury when he fell out of a 
truck onto his back during service.  Service connection was 
granted by a January 1954 rating decision and a 
noncompensable evaluation was assigned.  The actions appealed 
increased the veteran's rating to 40 percent under Diagnostic 
Code 5293.  Inasmuch as the 40 percent evaluation is not the 
maximum benefit under the rating schedule, the claim for an 
increased evaluation for this disability remains in 
controversy and is still a viable issue for appellate 
consideration by the Board.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).

Outpatient treatment records dated in 1996 and 1997 show 
chronic low back pain with sciatic radiculopathy.  Recent 
evaluation in the VA pain clinic revealed decreased reflex on 
the right side, and a CT myelogram was ordered to rule out 
stenosis and radiculopathy.  The veteran was hospitalized for 
three days in May 1996 for evaluation.  He reported a two 
week history of increased pain with walking and radiating 
pain into the right heel without numbness or weakness.  Motor 
and sensory findings were decreased on the right side, but 
the myelogram ruled out a history of stroke.  Gait was normal 
but some dragging was noted.  A small pupil noted on the 
right side was considered secondary to his history of neck 
injury.  The myelogram was normal.  CT scan showed no nerve 
root impingement but did show mild herniation of the L4-5 
area, mild bulge at L3-4, and degenerative changes at L5-S1.  
The veteran was instructed to continue treatment at the pain 
clinic and lose weight.

Evaluation at the Kaiser Permanente Pain Clinic in June 1996 
revealed complaints of intense ongoing back pain radiating 
into the right leg.  The pain was reportedly reduced with 
medication.  The veteran was given epidural corticosteroid 
injections and instructed to continue with physical therapy.  

Additional VA outpatient treatment records show ongoing 
treatment at the pain clinic.  Multiple progress notes show 
reports of reduced pain with "neuroprobe block" treatment 
which returned by the time the veteran presented for the next 
treatment. 

During a VA examination conducted in March 1997 for 
evaluation of low back pain, the veteran reported that he had 
undergone three epidural blocks which provided no significant 
relief of back pain.  He reportedly walked with a cane and 
used a brace for the past 15 years.  He noted constant pain 
and an inability to walk more than 10 feet or climb stairs.  
Physical examination of the spine revealed significant left 
paravertebral muscle spasm and weakness, tenderness at 
midline, and severe limitation of motion accompanied by pain.  
Range of motion included flexion of 30 degrees, zero degrees 
of extension, lateral flexion of 10 degrees to the right, 
less than 5 degrees to the left, and zero degrees of 
rotation.  There was postural abnormality.  Pain was present 
with all movement but predominant with extension and 
rotation.  The diagnosis was residuals of injury of the 
lumbosacral spine with mild disc bulge at L3-4 level and 
diffused bulge at L4-5 with degenerative changes at L5-S1.  

During a VA examination for diseases of the brain conducted 
in March 1997, the veteran demonstrated moderately impaired 
propulsion and balance.  There was weakness noted throughout 
the lower extremities in general.  

MRI of the lumbar spine dated in April 1997 revealed 
degenerative L2-3 intervertebral disc with central profusion 
(no nerve root impingement), facet joint hypertrophy and 
sclerosis at L5-S1 (no evidence of foramen stenosis), and no 
focal disc herniation.  

Orthopedic evaluation performed at the Kaiser Permanente 
Orthopedic Clinic in October 1997 revealed continued pain 
with motion.  The veteran demonstrated extension and flexion 
from zero to 90 degrees and rotation throughout the range.  
The examiner opined that all of the veteran's symptoms 
appeared to be coming from the lumbosacral spine rather than 
from his hip.  Pain medication and steroidal injections used 
over a two month period provided little relief, and a 
surgical evaluation was ordered in December 1997.  

In a VA social survey conducted in November 1997, the veteran 
reiterated his complaints of almost intractable pain.  The 
examiner noted that the veteran's life was becoming 
increasingly restricted due to pain and the resultant 
restricted motion.  It was noted that the veteran was unable 
to function on a normal job.  

The veteran's lumbar sprain has been evaluated under the 
Diagnostic Code 5293.  38 C.F.R. § 4.71a (1998).  Under 
Diagnostic Code 5293, which pertains to intervertebral disc 
syndrome, a 40 percent evaluation is warranted for severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief; a 60 percent evaluation is warranted for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998).  In addition 
to applicable schedular criteria, under 38 C.F.R. §§ 4.40 and 
4.45, the VA is required to consider whether an increased 
evaluation could be assigned on the basis of functional loss 
due to pain or weakness, to the extent that any such symptoms 
are supported by adequate pathology.  See DeLuca v. Brown, 8 
Vet. App. 202, 204-06 (1995).  

In cases involving Diagnostic Code 5293, the VA General 
Counsel held in a recent opinion that intervertebral disc 
syndrome involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the cervical, 
thoracic or lumbar vertebrae.  Therefore, pursuant to Johnson 
v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 and 4.45 
must be considered when a disability is evaluated under this 
diagnostic code.  When a veteran has received less than the 
maximum evaluation under Diagnostic Code 5293 based on 
symptomatology which includes limitation of range of motion, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45, even though the rating 
corresponds to the maximum rating under another diagnostic 
code pertaining to limitation of motion.  See VAOPGCPREC 36-
97, 63 Fed.Reg. 31,262 (1998). 

In short, considering the provisions of 38 C.F.R. §§ 4.40 and 
4.45, an increased evaluation may be assigned on the basis of 
functional loss due to the veteran's subjective complaints of 
pain even though the currently assigned 40 percent rating is 
the maximum rating for cases involving limitation of range of 
motion of the lumbar spine under Diagnostic Code 5292.  

As outlined above, the veteran has painful, restricted motion 
of the back and functional restriction which were found by 
the RO to support a 40 percent evaluation.  The veteran 
recently experienced temporary relief with steroid block 
injections, suggesting that his radiculopathy is related to 
herniation and disc bulging to a significant degree.  Recent 
examinations have shown impairment of the veteran's gait in 
the form of dragging, recurrent spasm, appropriate sensory 
and motor deficit and severe restriction of range of motion.  
In the Board's judgment, his complaints, when viewed in 
conjunction with the medical evidence of disc disease, 
including spasm and restricted range of motion, are 
sufficient to create an approximate balance of positive and 
negative evidence regarding whether the veteran's lumbar 
sprain is pronounced.  Resolving reasonable doubt in the 
veteran's favor, a 60 percent evaluation is warranted.  

Having decided that a 60 percent evaluation is warranted, the 
Board must address whether a higher evaluation is in order.  
Other pertinent diagnostic codes have been considered.  
However, in the absence of evidence of a fractured vertebra 
(5285) or ankylosis (bony fixation) of the lumbar spine (5286 
and 5289), there is no basis for assignment of an evaluation 
in excess of the currently assigned 60 percent under any 
other code provision.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5286 (1998).  

III. Additional Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the Court in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  The Board has considered whether an 
extra-schedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  In the instant case, 
however, there has been no showing that either of the 
disabilities under consideration have caused marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations), necessitated frequent periods 
of hospitalization, or otherwise renders impracticable the 
application of the regular schedular standards.  

Each of the veteran's disabilities would certainly be 
expected to interfere with work activities, but the Board 
does not find marked interference with employment as 
contemplated for purposes of an extra-schedular rating.  The 
Board notes the relatively long term, static nature of these 
disabilities and observes that the veteran has had a long 
successful career in law enforcement which ended subsequent 
to a heart attack and not as a result of either of these 
disabilities.  Further, the veteran has obviously been 
hospitalized in the past for treatment, but he has not 
recently required frequent periods of hospitalization.  Under 
these circumstances, the Board determines referral to the RO 
for consideration of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) is not indicated.  See Bagwell v. 
Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In deciding the veteran's claims, the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application except as noted 
above.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased evaluation for chronic brain 
syndrome manifested by headaches is denied.  

Entitlement to a 60 percent evaluation for a lumbar sprain is 
granted, subject to the criteria governing the payment of 
monetary benefits.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

